DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Species 1 directed to Figs. 1 and 3, including claims 1-2, 7-16, and 18-20 in the reply filed on 04/04/2022 is acknowledged.
Claims 3-6, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/10/2019, 12/12/2019 and 01/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an individual sub-plurality of electromagnets” in claims 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7-16, 18-20 are objected to because of the following informalities: 
Regarding claim 1, the term “the fluid” in line 12 should read as “a fluid”.
Regarding claims 1, and 9, the term “said inlet” in line 5 of claim 1, and in line 2 of claim 9 should read as “said fluid inlet”.
Regarding claims 1, and 10, the term "said sleeve support" in lines 6, and 7 of claim 1, and in line 1 of claim 10 should read as “said sleeve shaped support”,
Regarding claims 1, 2, and 11, the term “said conductive component” in lines 7-8, 11, 15, and 16 of claim 1, lines 1-2 of claim 2, and line 1 of claim 11 should read as “said elongated conductive component”.
Regarding claim 14, the term "said sleeve support" in lines 5, and 7 should read as “said shaped sleeve support”, and the term “the fluid” in line 12 should read as “a fluid”.
Regarding claims 14, and 19, the term “said inlet” in line 4 of claim 14, and in line 2 of claim 19 should read as “said fluid inlet”.
Regarding claims 14, and 16, the term “said conductive component” in lines 7-8, 11, 14, and 15 of claim 14, and lines 1-2 of claim 16 should read as “said elongated conductive component”.
Regarding claim 20, the term “said inlet” in line 4 should read as “said fluid inlet”, the term "said sleeve support" in lines 5, and 7 should read as “said shaped sleeve support”, the term “the fluid” in line 11 should read as “a fluid”, the term “said conductive component” in lines 7-8, 12, 16, and 17 should read as “said elongated conductive component”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 10, 11, 13, 14, and 20 the terms “a plurality of spaced apart electromagnetic plates, said plates, said axially spaced and radially supported electromagnetic plates, said electromagnetic plates, said electro- magnetic plates” are not definite. Claims alternate between reciting “a plurality of spaced apart electromagnetic plates, said plates, said axially spaced and radially supported electromagnetic plates, said electromagnetic plates, said electro- magnetic plates” such that it is not clear whether “a plurality of spaced apart electromagnetic plates, said plates, said axially spaced and radially supported electromagnetic plates, said electromagnetic plates, said electro- magnetic plates” is intended to be claimed. For examination purposes, “a plurality of spaced apart electromagnetic plates, said plates, said axially spaced and radially supported electromagnetic plates, said electromagnetic plates, said electro- magnetic plates” all are construed as “a/the plurality of spaced apart electromagnetic plates”.

Regarding claims 1-2, 8, 11, 14, 18, and 20 the terms “a plurality of linearly spaced apart and radially projecting conductive plates, said conductive plates” are not definite because it is unclear whether the conductive plates belong to the group of two, three, or more of the plurality of linearly spaced apart and radially projecting conductive plates, and whether or not the conductive plates are the plurality of linearly spaced apart and radially projecting conductive plates. For examination purposes, “a plurality of linearly spaced apart and radially projecting conductive plates, said conductive plates” all are construed as “a/the plurality of linearly spaced apart and radially projecting conductive plates”.

Regarding claims 1, 12, 14, 15, and 20 the terms “an oscillating magnetic field, the magnetic fields, the electro-magnetic fields” are not definite. Claims alternate between reciting “an oscillating magnetic field, the magnetic fields, the electro-magnetic fields” such that it is not clear whether “an oscillating magnetic field, the magnetic fields, the electro-magnetic fields” is intended to be claimed. For examination purposes, “an oscillating magnetic field, the magnetic fields, the electro-magnetic fields” all are construed as “an/the oscillating magnetic field”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 7-12 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-6 of Co-pending Application No. 16519437 in view of US 6297484 B1 to Usui. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 1 of the present Application, Claim 1 of Co-pending Application No. 16519437 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see a plurality of spaced apart magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see an elongated conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 1) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Claim 1 of Co-pending Application No. 16519437 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of claim 1 of Co-pending Application 16519437 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 7 of the present Application, Claim 2 of Co-pending Application No. 16519437 discloses, further comprising each of said conductive plates being arranged as a pair of opposing plates assembled into a disk package and defining an interior fluid flow influencing an outwardly spiraling pattern (see a fluid influencing outwardly spiraling pattern in claim 2).

Regarding claim 8 of the present Application, Claim 3 of Co-pending Application No. 16519437 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet in claim 3).

Regarding claim 9 of the present Application, Claim 3 of Co-pending Application No. 16519437 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet in claim 3). 

Regarding claim 10 of the present Application, Claim 5 of Co-pending Application No. 16519437 discloses, further comprising brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said electro-magnetic plates (see brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said magnetic or electromagnetic plates claim 5) .

Regarding claim 11 of the present Application, Claim 6 of Co-pending Application No. 16519437 discloses, said conductive component further comprising end walls and an interconnecting second cylindrical wall interconnecting each of said conductive plates and extending around said electro-magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see end walls and an interconnecting second outer cylindrical wall to which are engaged each of said conductive plates, said outer wall extending around said magnetic or electromagnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber in claim 6).

Regarding claim 12 of the present Application, Co-pending Application No. 16519437 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claim 1 of Co-pending Application No. 16519437 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Claims 2, 13-16, and 18-20 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 of Co-pending Application No. 16519437 in view of US 6297484 B1 to Usui, and in further view of US 8616016 B2 to Asano. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 2, Co-pending Application No. 16519437 in view of Usui substantially all the limitations as claimed in claim1, Usui further discloses, a shaft (see shaft 21 in Fig. 3 or 111 in Fig. 11) extending from the motor (see motor 112 in Fig. 11) to said conductive component (conductors 24 in Fig. 3 or 114 in Fig. 11).
However, Co-pending Application No. 16519437 in view of Usui does not explicitly disclose, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
	Nonetheless, Asano teaches, a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.

Regarding claim 13, Co-pending Application No. 16519437 in view Usui discloses substantially all the limitations as claimed in claim1.
However, Co-pending Application No. 16519437 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of claim 1 of Co-pending Application No. 16519437 wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 14 of the present Application, Claim 1 of Co-pending Application No. 16519437 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see a plurality of spaced apart magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see an elongated conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 1) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Claim 1 of Co-pending Application No. 16519437 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of claim 1 of Co-pending Application No. 16519437 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Co-pending Application No. 16519437 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of claim 1 of Co-pending Application No. 16519437 in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 15 of the present Application, Co-pending Application No. 16519437 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of claim 1 of Co-pending Application No. 16519437 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 16, Co-pending Application No. 16519437 in view of Usui, and in further view of Asano substantially all the limitations as claimed in claim 14, Usui further discloses, a shaft (see shaft 21 in Fig. 3 or 111 in Fig. 11) extending from the motor (see motor 112 in Fig. 11) to said conductive component (conductors 24 in Fig. 3 or 114 in Fig. 11).
However, Co-pending Application No. 16519437 in view of Usui does not explicitly disclose, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
	Nonetheless, Asano teaches, a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.

Regarding claim 18 of the present Application, Claim 3 of Co-pending Application No. 16519437 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet in claim 3).

Regarding claim 19 of the present Application, Claim 3 of Co-pending Application No. 16519437 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see an outer circumferential spaced array of channeling and redirecting vanes for influencing the conditioned fluid flow through said outlet in claim 3). 

Regarding claim 20 of the present Application, Claim 1 of Co-pending Application No. 16519437 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see a plurality of spaced apart magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see an elongated conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 1) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Claim 1 of Co-pending Application No. 16519437 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof and a shaft extending from the motor to said conductive component said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of claim 1 of Co-pending Application No. 16519437 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
	Usui further discloses, a shaft (see shaft 21 in Fig. 3 or 111 in Fig. 11) extending from the motor (see motor 112 in Fig. 11) to said conductive component (conductors 24 in Fig. 3 or 114 in Fig. 11).
Co-pending Application No. 16519437 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof and the shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft. 
Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”), and a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of claim 1 of Co-pending Application No. 16519437 in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.
---------
Claims 1-2, and 7-12 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, and 16 and of Co-pending Application No. 16671341 in view of US 6297484 B1 to Usui. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 1 of the present Application, Claim 9 of Co-pending Application No. 16671341 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 9) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 9); 
a plurality of spaced apart electromagnetic plates (see magnetic or electromagnetic plates in claim 9) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see a rotatable conductive component in claim 9) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 9) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 9).
However, Claim 9 of Co-pending Application No. 16671341 does not explicitly disclose, a sleeve shaped support extending within said housing, wherein said magnetic plates extending from said sleeve support, and a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component.
Nonetheless, Usui in Fig. 9 teaches, a sleeve (83a) shaped support extending within said housing (see Fig. 9), wherein said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a), and Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the system of Claim 9 of Co-pending application 1661341, wherein the system further comprises a sleeve shaped support extending within said housing, wherein said magnetic plates extending from said sleeve support as taught/suggested in Fig. 9 in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape of the magnetic plates, as indicated in paragraph 0027: "It is further understood, without limitation, that the electromagnetic plates can be solid or can include an outermost disk portion from which extend radial rib supports as further shown at 40 for selected plate 30", and to modify the motor of Claim 9 of Co-pending application 1661341, wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 2 of the present Application, Claim 9 of Co-pending Application No. 16671341 discloses, further comprising a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9) to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9).

Regarding claim 7 of the present Application, Claim 13 of Co-pending Application No. 16671341 discloses, further comprising each of said conductive plates being arranged as a pair of opposing plates assembled into a disk package and defining an interior fluid flow influencing an outwardly spiraling pattern (see circumferentially arrayed vanes in claim 13).

Regarding claim 8 of the present Application, Claim 13 of Co-pending Application No. 16671341 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 13).

Regarding claim 9 of the present Application, Claim 13 of Co-pending Application No. 16671341 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 13).

Regarding claim 10 of the present Application, Claim 16 of Co-pending Application No. 16671341 discloses, further comprising brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said electro-magnetic plates (see a tripod shaped bracket secured at distal end locations to each of opposite sides of said housing for supporting said rotating shaft within a central width extending location through an interior of said housing in claim 16).

Regarding claim 11 of the present Application, Claim 13 of Co-pending Application No. 16671341 discloses, said conductive component further comprising end walls and an interconnecting second cylindrical wall interconnecting each of said conductive plates and extending around said electro-magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see said air or fluid flow redirecting vanes of said cylindrical conductive component further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 13).

Regarding claim 12 of the present Application, Co-pending Application No. 16671341 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claim 9 of Co-pending application 1661341 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Claims 13-16 and 18-20 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of Co-pending application 1661341 in view of US 6297484 B1 to Usui, and in further view of US 8616016 B2 to Asano. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 13, Co-pending application 1661341 in view Usui discloses substantially all the limitations as claimed in claim 1.
However, Co-pending application 1661341in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates Claim 9 of Co-pending application 1661341 wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 14 of the present Application, Claim 9 of Co-pending application 1661341, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 9) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 9); 
a plurality of spaced apart electromagnetic plates (see magnetic or electromagnetic plates in claim 9) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see a rotatable conductive component in claim 9) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 9) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 9).
However, Claim 9 of Co-pending Application No. 16671341 does not explicitly disclose, a sleeve shaped support extending within said housing, wherein said magnetic plates extending from said sleeve support, and a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claim 9 of Co-pending Application No. 16671341 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Claim 9 of Co-pending Application No. 16671341 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Claim 9 of Co-pending Application No. 16671341  in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 15 of the present Application, Co-pending Application No. 16671341 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claim 9 of Co-pending Application No. 16671341 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 16 of the present Application, Claim 9 of Co-pending Application No. 16671341 discloses, further comprising a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9) to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9).

Regarding claim 18 of the present Application, Claim 13 of Co-pending Application No. 16671341 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see said air or fluid flow redirecting vanes of said cylindrical conductive component further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 13).

Regarding claim 19 of the present Application, , Claim 13 of Co-pending Application No. 16671341 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see said air or fluid flow redirecting vanes of said cylindrical conductive component further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 13).

Regarding claim 20 of the present Application, Claim 9 of Co-pending Application No. 16671341 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a plurality of spaced apart electromagnetic plates (see a plurality of spaced apart magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support, 
an elongated conductive component (see an elongated conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claim 1) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, 
a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9 )to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9), and 
said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 9).
However, Claim 9 of Co-pending Application No. 16671341 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of claim 9 of Co-pending Application No. 16671341 discloses wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Co-pending Application No. 16671341 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of claim 1 of Co-pending Application No. 16519437 in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.
---------
Claims 1-2, and 7-12 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-7, 9, and 12-13 of Co-pending Application No. 16671379 in view of US 6297484 B1 to Usui. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 1 of the present Application, Claims 1, 6-7 of Co-pending Application No. 16671379 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support (see claim 1), 
an elongated conductive component (see a rotatable conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claims 6-7) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claims 6-7).
said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Claims 1, and 6-7 of Co-pending Application No. 166713791 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claims 1, and 6-7 of Co-pending Application No. 166713791 discloses wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 2 of the present Application Claim 9 of Co-pending Application No. 16671379 further comprising a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9) to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9).

Regarding claim 7 of the present Application, Claim 2 or claim 12 of Co-pending Application No. 16671379 discloses, further comprising each of said conductive plates being arranged as a pair of opposing plates assembled into a disk package and defining an interior fluid flow influencing an outwardly spiraling pattern (see an array of channeling and redirecting vanes for influencing the thermally conditioned fluid flow through said outlet in claim 2 or claim 12).

Regarding claim 8 of the present Application, Claim 2 or claim 12 of Co-pending Application No. 16671379 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see an array of channeling and redirecting vanes for influencing the thermally conditioned fluid flow through said outlet in claim 2 or claim 12).

Regarding claim 9 of the present Application, Claim 12 of Co-pending Application No. 16671379 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see  said air or fluid flow redirecting vanes further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes in claim 12).

Regarding claim 10 of the present Application, Claim 9 of Co-pending Application No. 16671379 discloses, further comprising brackets extending from said sleeve to end mounting locations within said housing, a cylindrical outer wall extending between said mounting locations to define an outer cylindrical chamber surrounding said electro-magnetic plates (see an end flange anchored to an end support bracket in claim 9).

Regarding claim 11 of the present Application, Claim 13 of Co-pending Application No. 16671379 discloses, said conductive component further comprising end walls and an interconnecting second cylindrical wall interconnecting each of said conductive plates and extending around said electro-magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see air or fluid regulating baffles located between said inner and outer pluralities of vanes to facilitate a continuous and interrupted movement of air or fluid flow within said conductive component and through the outlet in claim 13).

Regarding claim 12 of the present Application, Co-pending Application No. 16671379 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Claims 6-7 of Co-pending application 1661379 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Claims 13-16, and 18-20 of the present Application No. 16535331 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9 and 13 of Co-pending application 1661379 in view of US 6297484 B1 to Usui, and in further view of US 8616016 B2 to Asano. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Regarding claim 13, Co-pending application 1661379 in view Usui discloses substantially all the limitations as claimed in claim 1.
However, Co-pending application 1661379 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Co-pending application 1661379  wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 14 of the present Application, Claims 1, and 6-7 of Co-pending Application No. 16671379 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support (see claim 1), 
an elongated conductive component (see a rotatable conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claims 6-7) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, and said conductive component communicating the conditioned fluid through an outlet of said housing (see claims 6-7).
said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Co-pending Application No. 16671379 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Co-pending Application No. 16671379 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Co-pending Application No. 16671379 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Co-pending Application No. 16671379  in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 15 of the present Application, Co-pending Application No. 16671379 does not explicitly disclose, further comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Co-pending Application No. 16671379 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 16 of the present Application Claim 9 of Co-pending Application No. 16671379 further comprising a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9) to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9).

Regarding claim 18 of the present Application, Claim 13 of Co-pending Application No. 16671379 discloses, each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet (see air or fluid regulating baffles located between said inner and outer pluralities of vanes to facilitate a continuous and interrupted movement of air or fluid flow within said conductive component and through the outlet in claim 13).

Regarding claim 19 of the present Application, , Claim 13 of Co-pending Application No. 16671379 discloses, further comprising a second and inner circumferential array of channeling and redirecting vanes for pushing the inductive heated air through from said inlet to said outer array of redirecting vanes (see air or fluid regulating baffles located between said inner and outer pluralities of vanes to facilitate a continuous and interrupted movement of air or fluid flow within said conductive component and through the outlet in claim 13).

Regarding claim 20 of the present Application, Claims 1, 6-7, and claim 9 of Co-pending Application No. 16671379 discloses, an electromagnetic induction system (see a magnetic or electromagnetic induction system in claim 1) for providing either of heating or cooling, comprising: 
a housing having a fluid inlet (see housing and inlet in claim 1); 
a sleeve shaped support extending within said housing (see a sleeve shaped support in claim 1); 
a plurality of spaced apart electromagnetic plates (see magnetic or electromagnetic plates in claim 1) communicated with said inlet, said plates extending radially from said sleeve support (see claim 1), 
an elongated conductive component (see a rotatable conductive component in claim 1) rotatably supported about said sleeve support, said conductive component incorporating a plurality of linearly spaced apart and radially projecting conductive plates which alternate with said axially spaced and radially supported electromagnetic plates; 
a motor (see motor in claims 6-7) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid, 
a shaft (see shaft in claim 9) extending from said motor (see motor in claim 9) to said conductive component, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see claim 9), and said conductive component communicating the conditioned fluid through an outlet of said housing (see claims 6-7).
said conductive component communicating the conditioned fluid through an outlet of said housing (see claim 1).
However, Co-pending Application No. 16671379 does not explicitly disclose, a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component and each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
Nonetheless, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor of Co-pending Application No. 16671379 wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Co-pending Application No. 16671379 in view Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Co-pending Application No. 16671379  in view of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui, aka Fig. 3 in view of Fig. 11, and Fig. 12, and in further view of Fig. 2.

Regarding claim 1, Fig. 3 of Usui discloses, an electromagnetic induction system (see a magnetic heater shown in Fig. 3) for providing either of heating or cooling, comprising:
a housing (see housing 22 is composed of a front housing 22-1 and a rear housing 22-2) having a fluid inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart electromagnetic plates (see permanent magnets 23) communicated with said inlet (see Fig. 3), said plates (23) extending radially relative to said sleeve support (see Fig. 3),
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component (24) incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported electromagnetic plates (see Fig. 3);
a motor (see motor in Col. 8 lines 30-37) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).

    PNG
    media_image1.png
    651
    756
    media_image1.png
    Greyscale

However, Fig. 3 of Usui does not explicitly disclose, said plates extending from said sleeve support, and a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component.
Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape of the magnetic plates, as indicated in paragraph 0027: "It is further understood, without limitation, that the electromagnetic plates can be solid or can include an outermost disk portion from which extend radial rib supports as further shown at 40 for selected plate 30".
Furthermore, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor in Fig. 3 of Usui wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 7, Fig. 3 of Usui discloses, further comprising each of said conductive plates (25) being arranged as a pair of opposing plates (see Fig. 3, wherein the left and right plates 25 is a pair of opposing plates) assembled into a disk package (see Fig. 3) and defining an interior fluid flow (see arrow indicated fluid flows from P1 to P2) 
However, Fig. 3 of Usui does not explicitly disclose, conductive plates are influencing an outwardly spiraling pattern.
Nonetheless, Fig. 2 of Usui teaches, each of said conductive plates (see conductor 15) further comprising a fluid influencing outwardly spiraling pattern (see circular-arc fins 15a)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive plates Usui in Fig. 3 wherein conductive plates are influencing an outwardly spiraling pattern as shown in Fig. 2 of Usui in order to have a fluid influencing outwardly spiraling pattern as seen in Fig. 2 of Usui, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 8, Fig. 2 of Usui teaches, each of said conductive plates (15) further comprising an outer circumferential array of channeling and redirecting vanes (fins 15a) for pushing the inductive heated air through said outlet (P2).

Regarding claim 9, Fig. 2 of Usui teaches, further comprising a second and inner circumferential array of channeling and redirecting vanes (15b) for pushing the inductive heated air through from said inlet (P1) to said outer array of redirecting vanes (15a).

Regarding claim 10, Fig. 3 of Usui discloses, further comprising brackets (see annotated Fig. 3) extending from said sleeve to end mounting locations (see annotated Fig. 3) within said housing (see Fig. 3), a cylindrical outer wall (see annotated Fig. 3) extending between said mounting locations to define an outer cylindrical chamber surrounding said electro-magnetic plates (see Fig. 3).

Regarding claim 11, Fig. 3 of Usui discloses, said conductive component (24) further comprising end walls and an interconnecting second cylindrical wall (see 24-1a and 24-1b formed a cavity where the conductor 25 are positioned within) interconnecting each of said conductive plates (see Fig. 3) and extending around said electro-magnetic plates to define an inner cylindrical chamber within said outer cylindrical chamber (see Fig. 3).

Regarding claim 12, Fig. 3 of Usui does not explicitly disclose, comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Furthermore, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor in Fig. 3 of Usui wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Claims 2, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui, and in further view of US 8616016 B2 to Asano. 

Regarding claim 2, Usui discloses substantially all the limitations as claimed in claim1, Usui further discloses, a shaft (see shaft 21 in Fig. 3 or 111 in Fig. 11) extending from the motor (see motor 112 in Fig. 11) to said conductive component (conductors 24 in Fig. 3 or 114 in Fig. 11).
However, Usui does not explicitly disclose, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
	Nonetheless, Asano teaches, a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.

Regarding claim 13, Usui discloses substantially all the limitations as claimed in claim1.
However, Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Nonetheless, Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).

    PNG
    media_image2.png
    690
    708
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 14, Fig. 3 of Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a front housing 22-1 and a rear housing 22-2) having a fluid inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart electromagnetic plates (see permanent magnets 23) communicated with said inlet (see Fig. 3), said plates (23) extending radially relative to said sleeve support (see Fig. 3),
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component (24) incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported electromagnetic plates (see Fig. 3);
a motor (see motor in Col. 8 lines 30-37) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Fig. 3 of Usui does not explicitly disclose, said plates extending from said sleeve support, wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof, and a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component.
Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape of the magnetic plates, as indicated in paragraph 0027: "It is further understood, without limitation, that the electromagnetic plates can be solid or can include an outermost disk portion from which extend radial rib supports as further shown at 40 for selected plate 30".
Furthermore, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor in Fig. 3 of Usui wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof.
	Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano.

Regarding claim 15, Fig. 3 of Usui does not explicitly disclose, comprising a thermostat in communication with said controller and operating in a first mode for adjusting the intensity of the electro-magnetic fields, said controller operating in a second mode to turn said electromagnets off in order to operate in a fan mode.
Furthermore, Fig. 11 teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor in Fig. 3 of Usui wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor/thermostat to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor/thermostat for operating in a first mode for adjusting the intensity of the electro-magnetic fields, and operating in a second mode to turn said electromagnets off in order to operate in a fan mode as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.

Regarding claim 16, Usui discloses substantially all the limitations as claimed in claim14, Usui further discloses, a shaft (see shaft 21 in Fig. 3 or 111 in Fig. 11) extending from the motor (see motor 112 in Fig. 11) to said conductive component (conductors 24 in Fig. 3 or 114 in Fig. 11).
However, Usui does not explicitly disclose, said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
	Nonetheless, Asano teaches, a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.

Regarding claim 18, Fig. 3 of Usui discloses, further comprising each of said conductive plates (25) being arranged as a pair of opposing plates (see Fig. 3, wherein the left and right plates 25 is a pair of opposing plates) assembled into a disk package (see Fig. 3) and defining an interior fluid flow (see arrow indicated fluid flows from P1 to P2) 
However, Fig. 3 of Usui does not explicitly disclose, conductive plates are influencing an outwardly spiraling pattern, and each of said conductive plates further comprising an outer circumferential array of channeling and redirecting vanes for pushing the inductive heated air through said outlet.
Nonetheless, Fig. 2 of Usui teaches, each of said conductive plates (see conductor 15) further comprising a fluid influencing outwardly spiraling pattern (see circular-arc fins 15a) and each of said conductive plates (15) further comprising an outer circumferential array of channeling and redirecting vanes (fins 15a) for pushing the inductive heated air through said outlet (P2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive plates Usui in Fig. 3 wherein conductive plates are influencing an outwardly spiraling pattern and each of said conductive plates further comprising an outer circumferential array of channeling and redirecting as shown in Fig. 2 of Usui in order to have a fluid influencing outwardly spiraling pattern and push the inductive heated air through said outlet as seen in Fig. 2 of Usui, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 19, Fig. 2 of Usui teaches, further comprising a second and inner circumferential array of channeling and redirecting vanes (15b) for pushing the inductive heated air through from said inlet (P1) to said outer array of redirecting vanes (15a).

Regarding claim 20, Fig. 3 of Usui discloses, an electromagnetic induction heating system (see a magnetic heater shown in Fig. 3), comprising:
a housing (see housing 22 is composed of a front housing 22-1 and a rear housing 22-2) having a fluid inlet (see inlet port P1);
a sleeve shaped support (see annotated Fig. 3) extending within said housing (see Fig. 3);
a plurality of spaced apart electromagnetic plates (see permanent magnets 23) communicated with said inlet (see Fig. 3), said plates (23) extending radially relative to said sleeve support (see Fig. 3),
an elongated conductive component (see rotary water jacket 24) rotatably supported about said sleeve support (see Fig. 3), said conductive component (24) incorporating a plurality of linearly spaced apart and radially projecting conductive plates (see conductors 25) which alternate with said axially spaced and radially supported electromagnetic plates (see Fig. 3);
a motor (see motor in Col. 8 lines 30-37) for rotating said conductive component in order to generate an oscillating magnetic field relative to said electromagnetic plates, resulting in conditioning of the fluid by either heating or cooling of the fluid (disclosed in Col. 8 lines 30-37 “The housing 22 storing the permanent magnet 23 and the rotary water jacket 24 is provided with a water inlet port P1 and a water outlet port P2 which communicate to the inside of the housing.  Meanwhile, a pulley 29 is fixed to the driving shaft 21 via a fastening bolt 28 and is rotated by the engine of the vehicle via a belt.  It is needless to say that it is also possible to use a dedicated motor, wind and water power and the like as its driving source instead of the engine”); and
said conductive component (24) communicating the conditioned fluid through an outlet (see outlet port P2) of said housing (see Fig. 3).
However, Fig. 3 of Usui does not explicitly disclose, said plates extending from said sleeve support, wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof, wherein said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft, and a controller adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component.
Nonetheless, Usui in Fig. 9 teaches, said magnetic plates (see doughnut-like permanent magnet 83) extending from said sleeve support (see a magnet supporter 83a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic plates and the sleeve support of Usui in Fig. 3 wherein the magnetic plates extending from the sleeve support as shown in Fig. 9 of Usui in order to have the magnetic plates supported and fixed around the driving shaft as disclosed in Col. 11 lines 15-17, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. In this case, applicant appears to have placed no criticality in the shape of the magnetic plates, as indicated in paragraph 0027: "It is further understood, without limitation, that the electromagnetic plates can be solid or can include an outermost disk portion from which extend radial rib supports as further shown at 40 for selected plate 30".
Furthermore, Fig. 11 of Usui teaches, a temperature sensor for example may be used to measure the temperature of the heat transferring fluid, to turn OFF the driving motor 112 when it reaches to a predetermined temperature or to gradually reduce a speed of the driving motor 112 from that point (see Col. 12 lines 55-60) and Fig. 12 of Usui teaches, an electromagnetic clutch is used as the ON-OFF control means for controlling ON-OFF 130 is coupled to the driving shaft 121 in the magnetic heater (see in Col. 12 lines 61-67).
	It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the motor in Fig. 3 of Usui wherein the motor connected to the driving shaft is controlled by a controller with a temperature sensor to turn ON and OFF the rotating of the motor based on the measurement of the temperature sensor for adjusting an intensity of the magnetic fields in order to adjust a level of conditioning of the fluid produced by rotation of said conductive component as taught and/or suggested by Fig. 11 and Fig. 12 of Usui in order to effectively control temperature of the fluid as disclosed in Col. 12 lines 55-62 by Usui.
Usui does not explicitly disclose, each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof, and said shaft being configured to dissipate heat generated within said conductive component at a mounting location with said shaft.
	Asano teaches, each of said electro-magnetic plates (see magnets 14S, 14N in Fig. 34) further comprising an individual sub-plurality of electromagnets (see magnets 14S, 14N in Fig. 34) arranged about a circumference thereof (see annotated Fig. 34, and disclosed in Col. 33 lines 53-58 “a plurality of the rare-earth magnets 14N each having a N-pole magnetic pole surface at the armature winding 16CA side and a plurality of the rare-earth magnets 14S each having an S-pole magnetic pole surface at the armature winding 16CA side are alternately arranged in the circumferential direction around the rotation axis Q”), and Asano further teaches, a shaft (see shaft 12 in Fig. 22) being configured to dissipate heat generated within said conductive component at a mounting location with said shaft (see through hole 12H and disclosed in Col. 29 lines 1-7 “FIG. 22 is a cross-sectional view of the shaft 12 and the rotor 14R of the radial gap type motor 10R, and FIG. 23 is a cross-sectional view of the shaft 12 and the rotor 14A of the axial gap type motor 10A. As shown in FIG. 22 and FIG. 23, a through hole 12H may be provided in the shaft 12, and the through hole 12H may communicate as the cooling medium passage 30P” and lines 21-23 “the cooling medium guided to the rare-earth magnet 14MA, 14MR reaches the stator 16A, 16R side, and flows toward the discharge pipe 42”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the electromagnetic plates of Usui wherein each of said electro-magnetic plates further comprising an individual sub-plurality of electromagnets arranged about a circumference thereof as taught and/or suggested by Asano in order to effectively control the direct current being supply to the field control winding wound around the rotation axis as disclosed in Col. 33 lines 34-40 by Asano, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Usui wherein the shaft comprises through holes as taught/suggested by Asano in order to obtain a cooling medium passage to guide cooling medium to flow toward the discharge outlet so as dissipating the heat generated within said conductive component at a mounting location with said shaft as disclosed in Col. 12 lines 21-23 by Asano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763